 1    OLIVIER SCHREIBER & CHAO LLP
      Monique Olivier (SBN 190385)
 2    (monique@osclegal.com)
 3    201 Filbert Street, Suite 201
      San Francisco, CA 94133
 4    Telephone: (415) 484-0980

 5    KOSINSKI + THIAGARAJ, LLP
      Alison Kosinski (SBN 261676)
 6    (alison@ktlawsf.com)
 7    Emily Thiagaraj (SBN 284634)
      (emily@ktlawsf.com)
 8    201 Filbert Street, Suite 201
      San Francisco, CA 94133
 9    Telephone: (415) 230-2860
10    Attorneys for Plaintiffs and the Class

11    Additional Counsel on Signature Page
12

13                               UNITED STATES DISTRICT COURT
14                            NORTHERN DISTRICT OF CALIFORNIA
15

16   JULIA BERNSTEIN, LISA MARIE SMITH,              Case No. 15-cv-02277-JST
     and ESTHER GARCIA, on behalf of
17   themselves and all others similarly situated,   CLASS ACTION
18                          Plaintiffs,              STIPULATION TO:
19                   vs.                             (1) EXTEND TIME FOR PLAINTIFFS
                                                     TO FILE BILL OF COSTS;
20   VIRGIN AMERICA INC.; ALASKA
     AIRLINES, INC. and Does 1-10, inclusive;        (2) SET BRIEFING SCHEDULE FOR
21                                                   PLAINTIFFS’ MOTION FOR
                            Defendants.              ATTORNEYS’ FEES AND
22                                                   DEFENDANTS’ MOTION FOR STAY
                                                     OF EXECUTION OF JUDGMENT
23                                                   AND SETTING OF SUPERSEDEAS
                                                     BOND AMOUNT; AND
24
                                                     (3) EXTEND STAY OF
25                                                   ENFORCEMENT PENDING
                                                     RESOLUTION OF THE FOREGOING
26                                                   ISSUES; [PROPOSED] ORDER
27

28

     STIPULATION TO CONTINUE DEADLINES; [PROPOSED] ORDER              CASE NO. 15-cv-02277-JST
 1
            Plaintiffs Julia Bernstein, Esther Garcia and Lisa Marie Smith (“Plaintiffs”) and
 2
     Defendants Virgin America Inc. and Alaska Airlines, Inc. (“Defendants”) (collectively,
 3
     “Parties”), through their respective counsel of record, desire to enter into a stipulation that affords
 4
     the parties additional time and clarity to resolve the outstanding issues of the case as follows:
 5
            WHEREAS the Court entered judgment on February 4, 2019. Dkt. 367;
 6
            WHEREAS the deadline for Plaintiffs to file their motion for attorneys’ fees and expenses
 7
     and to file a bill of costs is February 19, 2019, N.D. Cal. L.R. 54-5;
 8
            WHEREAS the deadline for Defendants to file a motion to stay of execution of judgment
 9
     through appeal and to set the amount of a supersedeas bond is March 6, 2019, Fed. R. Civ. P. §
10
     62(d), N.D. Cal. L.R. 65.1-1.
11
            WHEREAS, the Parties met and conferred regarding the timing of Plaintiffs’ motion for
12
     attorneys’ fees and expenses and bill of costs and Defendants’ motion to stay of execution of
13
     judgment through appeal and to set the amount of a supersedeas bond; and
14
            WHEREAS, the Parties will meet and confer in an attempt to resolve the remaining issues
15
     through stipulation and the additional time provided for by this stipulation will facilitate those
16
     discussions,
17
            IT IS NOW HEREBY STIPULATED AND AGREED that:
18
            Pursuant to N.D. Cal. L.R. 54-5 and L.R. 6-2, the Parties agree to:
19
                a. continue the deadline for Plaintiffs to file a motion for attorneys’ fees and
20
                    expenses and to file a bill of costs to March 13, 2019 and set Defendants’ deadline
21
                    to file any opposition to such motion to April 3, 2019 and Plaintiffs’ deadline to
22
                    reply to April 17, 2019;
23
                b. continue the deadline for Defendants to file a motion to stay of execution of
24
                    judgment through appeal and to set the amount of a supersedeas bond to March 13,
25
                    2019 and set Plaintiffs’ deadline to file any opposition to such motion to April 3,
26
                    2019 and Defendants’ deadline to reply to April 17, 2019; and
27

28
                                                        1
     STIPULATION TO CONTINUE DEADLINES; [PROPOSED] ORDER                         CASE NO. 15-cv-02277-JST
 1
                 c. continue the current automatic stay of enforcement of judgment through ten (10)
 2
                        court days after the Court has set the amount of a supersedeas bond or has
 3
                        approved a stipulation submitted by the Parties resolving the amount of the
 4
                        supersedeas bond.
 5
             SO STIPULATED.
 6

 7                                                    Respectfully submitted,
 8   Date: February 14, 2019                          OLIVIER SCHREIBER & CHAO LLP
 9                                                    KOSINSKI + THIAGARAJ, LLP
10                                                    SHEPHERD, FINKELMAN,
11                                                    MILLER & SHAH, LLP

12
                                                      By: /s/ Monique Olivier*
13                                                    Monique Olivier
                                                      Attorneys for Plaintiffs and the Certified Class
14

15
     Date: February 14, 2019                          MORGAN LEWIS & BOCKIUS
16

17                                                    By: /s/ Robert Jon Hendricks
                                                      Robert Jon Hendricks
18                                                    Attorneys for Defendants

19

20           *I, Monique Olivier, have obtained the consent of R.J. Hendricks to this filing, pursuant to
21   the local rules.

22

23

24

25

26
27

28
                                                         2
     STIPULATION TO CONTINUE DEADLINES; [PROPOSED] ORDER                          CASE NO. 15-cv-02277-JST
 1
     Additional Plaintiffs’ Counsel:
 2
     JAMES E. MILLER (SBN 262553)
 3   (jmiller@sfmslaw.com)
     SHEPHERD, FINKELMAN, MILLER AND SHAH, LLP
 4   65 Main Street
     Chester, CT 06412
 5   Telephone: (860) 526-1100
 6   KOLIN C. TANG (SBN 279834)
     (ktang@sfmslaw.com)
 7   CHIHARU G. SEKINO (SBN 306589)
     (csekino@sfmslaw.com)
 8   SHEPHERD, FINKELMAN, MILLER AND SHAH, LLP
     1230 Columbia Street, Suite 1140
 9   San Diego, CA 92101
     Telephone: (619) 235-2416
10
     JAMES C. SHAH (SBN 260435)
11   (jshah@sfmslaw.com)
     SHEPHERD, FINKELMAN, MILLER AND SHAH, LLP
12   35 East State Street
     Media, PA 19063
13   Telephone: (610) 891-9880
14   Attorneys for Plaintiffs and the Class

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                              3
     STIPULATION TO CONTINUE DEADLINES; [PROPOSED] ORDER   CASE NO. 15-cv-02277-JST
 1                                       [PROPOSED] ORDER

 2

 3         1.      The deadline for Plaintiffs to file a motion for attorneys’ fees and expenses and to

 4         file a bill of costs is continued to March 13, 2019; Defendants’ deadline to file any

 5         opposition to such motion is April 3, 2019; and Plaintiffs’ deadline to reply is April 17,

 6         2019;

 7

 8         2.      The deadline for Defendants to file a motion to stay of execution of judgment

 9         through appeal and to set the amount of a supersedeas bond is continued to March 13,

10         2019; Plaintiffs’ deadline to file any opposition to such motion is April 3, 2019; and

11         Defendants’ deadline to reply is April 17, 2019; and

12

13         3.      The current automatic stay of enforcement of judgment is continued through ten

14         (10) court days after the Court has set the amount of a supersedeas bond or has approved a

15         stipulation submitted by the Parties resolving the amount of the supersedeas bond.

16

17         IT IS SO ORDERED.

18

19   Dated: February 15, 2019
                                                         Jon S. Tigar
20
                                                         United States District Judge
21

22

23

24

25

26
27

28
                                                     4
     STIPULATION TO CONTINUE DEADLINES; [PROPOSED] ORDER                      CASE NO. 15-cv-02277-JST
